             Case 2:21-cv-01298-JAD-BNW Document 22 Filed 07/21/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Securities and Exchange Commission,
                                                           Case No.: 2:21-cv-01298-JAD-BNW
 4             Plaintiff
                                                           Order Granting Nunc Pro Tunc
 5 v.                                                   Emergency Motion to Continue Hearing
                                                         and Briefing Deadlines and Extending
 6 Profit Connect Wealth Services, Inc.; Joy I.             Temporary Restraining Order
   Kovar; and Brent Carson Kovar,
 7                                                                    [ECF No. 20]
           Defendants
 8

 9            Defendants Profit Connect Wealth Services, Inc.; Joy I. Kovar; and Brent Carson Kovar

10 move on an emergency basis to continue the hearing on plaintiff Security and Exchange

11 Commission’s motions for a preliminary injunction and to appoint a receiver to August 9, 2021.

12 Defendants also seek to continue the briefing deadlines associated with those motions.

13 Defendants state that they are not opposed to extending the temporary restraining order pending

14 the continuance of the preliminary injunction hearing. And they state that the parties are

15 negotiating a stipulation about these matters. 1 The Commission has not filed any response.

16            Good cause appearing, IT IS HEREBY ORDERED that defendants’ emergency motion

17 for a continuance [ECF No. 20] is GRANTED nunc pro tunc in part. The hearing on the

18 Commission’s motions for a preliminary injunction and to appoint a receiver are CONTINUED

19 to 4:00 p.m. on August 9, 2021. Any response to the motion for a preliminary injunction or

20 motion to appoint a receiver is due on July 28, 2021. Any reply in support of those motions is

21 due on August 5, 2021.

22

23
     1
         ECF No. 20.
         Case 2:21-cv-01298-JAD-BNW Document 22 Filed 07/21/21 Page 2 of 2




 1        IT IS FURTHER ORDERED that, for good cause appearing, the time for the temporary

 2 restraining order [ECF No. 9] to expire is EXTENDED to 5:00 p.m. on August 9, 2021.

 3                                                 ___________________________________
                                                   U.S. District Judge Jennifer A. Dorsey
 4                                                 Dated: July 21, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
